      Case: 1:20-cv-01382 Document #: 10 Filed: 04/21/20 Page 1 of 2 PageID #:31




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 ANNIE R. TAYLOR,

 Plaintiff,                                          Case No. 1:20-cv-01382

 v.                                                  Honorable Judge Harry D. Leinenweber

 FLEXSHOPPER, LLC                                    Honorable Magistrate Jeffrey Cole
 Defendant.



              NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       NOW COMES, ANNIE R. TAYLOR (“Plaintiff’), by and through her attorneys, Sulaiman

Law Group, Inc., and, in support of her Notice of Voluntary Dismissal without Prejudice, state as

follows:

       Plaintiff, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), hereby voluntarily

dismisses her claims against the Defendant, FLEXSHOPPER, LLC, without prejudice. Each party

shall bear its own costs and attorney fees.

Dated: April 21, 2020
                                                    Respectfully Submitted,

                                                    /s/ Nathan C. Volheim
                                                    Nathan C. Volheim
                                                    Counsel for Plaintiff
                                                    Sulaiman Law Group, Ltd.
                                                    2500 S. Highland Avenue, Suite 200
                                                    Lombard, IL 60148
                                                    Phone (630) 575-8181 x113
                                                    Fax: (630)575-8188
                                                    nvolheim@sulaimanlaw.com
     Case: 1:20-cv-01382 Document #: 10 Filed: 04/21/20 Page 2 of 2 PageID #:32




                                 CERTIFICATE OF SERVICE


       I, the undersigned, hereby certify that on April 21, 2020, a true and correct copy of the

above and foregoing document was filed with the Court via CM/ECF and served on all parties

requested electronic notification.



                                                                  /s/ Nathan C. Volheim
                                                                     Nathan C. Volheim
